Exhibit 10.3

Second Amendment to

Amerigon Incorporated

2011 Equity Incentive Plan

The Amerigon Incorporated 2011 Equity Incentive Plan (the “Plan”) is hereby
amended as follows:

1. Increase in Maximum Number of Shares Subject to the Plan. The maximum number
of shares of stock which may be issued pursuant to Awards granted under the Plan
or with respect to which Awards may be granted under the Plan is increased by
2,000,000, from 850,000 shares of Common Stock of the Corporation to 2,850,000
shares of Common Stock of the Corporation (subject to adjustments as provided in
Paragraph 5 of the Plan).

2. Increase in Number of Shares of Common Stock that may be Issued Pursuant to
Full Value Awards. The maximum number of shares of stock that may be issued
pursuant to Awards in the form of restricted stock, restricted stock units,
Performance Shares or other stock-based awards granted under the Plan is
increased by 200,000, from 50,000 shares of Common Stock of the Corporation to
250,000 shares of Common Stock of the Corporation (subject to adjustments as
provided in Paragraph 5 of the Plan).

The section headings contained in this Amendment are inserted for convenience
only and will not affect in any way the meaning or interpretation of this
Amendment.